The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 6, 2014

                                      No. 04-14-00323-CR

                                       Steven BELTRAN,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 431439
                     The Honorable Monica A. Gonzalez, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on July 7, 2014, and appellant has been granted three
extensions of time, the latest until September 22, 2014. Appellant is represented on appeal by
appointed counsel, Mr. Alfonso Otero. On September 22, 2014, Mr. Otero filed a motion asking
this court to abate this appeal so that he may request findings of fact and conclusions of law from
the trial court. Mr. Otero concedes such findings and conclusions were not timely requested
pursuant to Texas Rule of Civil Procedure 296. On September 24, 2014, this court issued an
order granting Mr. Otero’s request and abating this cause to the trial court to provide the trial
court with an opportunity to decide whether it wishes to enter findings of fact and conclusions of
law. On November 6, 2014, a supplemental clerk’s record was filed containing findings of fact
and conclusions of law.

       Because this appeal has been pending since May 5, 2014, when appellant filed his notice
of appeal, and appellant’s brief was originally due on July 7, 2014, Mr. Otero is hereby
ORDERED to file appellant’s brief no later than December 5, 2014. No further extensions of
time will be granted, and if Mr. Otero fails to file appellant’s brief by December 5, 2014, this
appeal will be abated to the trial court for an abandonment hearing.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court